Citation Nr: 1230478	
Decision Date: 09/06/12    Archive Date: 09/10/12	

DOCKET NO.  10-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to service connection for depression.  Accordingly, the Board will confine its review solely to those issues listed on the title page of this decision.  


FINDINGS OF FACT

1.  A hearing loss disability is not shown to have been present in service, or at any time thereafter.

2.  Shin splints are not shown to have been present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Shin splints were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5013 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified that Veteran in April 2008 and March 2011 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for bilateral hearing loss and shin splints.  In pertinent part, it is contended that the Veteran's hearing loss and shin splints had their origin during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic hearing loss or shin splints.  Audiometric studies in service were essentially normal.  In point of fact, at the time of a service separation examination in November 1991, the Veteran denied any problems with hearing loss.  While it is true that, at that time, the Veteran gave a history of "cramps in his legs," he later clarified that his problem with "cramps" existed only as a younger man when playing sports.  At the time of service separation, a physical examination of the Veteran's musculoskeletal system and lower extremities was within normal limits.  While a reference audiogram conducted at that time noted that the Veteran had been routinely exposed to hazardous noise, audiometric examination was essentially within normal limits, and no pertinent diagnosis was noted.  

The Board observes that, at the time of a VA medical examination in July 2008, there was no evidence whatsoever of shin splints.  A VA audiometric examination conducted at that same time revealed pure tone air conduction threshold levels, in decibels, as follows:  



HERTZ
500
1000
2000
3000
4000
RIGHT EAR
15
15
20
25
30
LEFT EAR
10
10
25
35
30

Speech recognition ability was 100 percent for both the right and left ears.  According to the examiner, there was no diagnosis regarding the Veteran's bilateral hearing loss, inasmuch as there was no pathology to render such a diagnosis.  Moreover, in the opinion of the examining audiologist, the Veteran exhibited no hearing loss according to VA standards.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his bilateral hearing loss and claimed shin splints to his period of active military service.  While it is true that, in service, the Veteran served as a light vehicle repairman, an occupation in which he was presumably exposed to noise at hazardous levels, there currently exists no evidence that such exposure resulted in "hearing loss disability" as defined by VA regulations.  Moreover, a review of the record shows no evidence whatsoever of shin splints, either in service, or thereafter.  Significantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage.  In the case at hand, there is no medical evidence of a "current condition" of shin splints.  Nor is there any indication that the slightly elevated thresholds noted on VA examination in 2008 had their origin during the Veteran's period of active military service.  Significantly, at the time of that audiometric examination, the Veteran gave a postservice history of work as a diesel mechanic for two years without hearing protection, as well as 1 1/2 years as a "loader," once again, without hearing protection.  

The Board acknowledges the Veteran's statements regarding the origin of the disabilities currently on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities at issue to his period of active military service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed hearing loss or shin splints with any incident or incidents of his period of active military service.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for shin splints is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


